IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,383-02


                           EX PARTE JUAN ORTIZ, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 18-08-137-CRW-A IN THE 81ST DISTRICT COURT
                             FROM WILSON COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation and sentenced to thirty-five years’

imprisonment. The Fourth Court of Appeals dismissed his appeal. Ortiz v. State, No. 14-19-00481-

CR (Tex. App.—San Antonio Nov. 27, 2019) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In a single ground, Applicant contends that he was denied his right to an appeal because trial

counsel failed to timely file a notice of appeal. On January 29, 2020, we remanded this application

and directed the trial court to order trial counsel to respond to Applicant’s claim. On remand, the

trial court made findings of fact and conclusions of law, but nothing in the supplemental record
                                                                                                       2

indicates that trial counsel was ordered to respond. Accordingly, the trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). Applicant appears to be represented by counsel. If he is not and the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained on

remand, the trial court shall immediately notify this Court of counsel’s name.

        After reviewing trial counsel’s response, the trial court shall make further findings of fact and

conclusions of law as to whether Applicant was denied his right to an appeal because trial counsel

failed to timely file a notice of appeal. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 15, 2020
Do not publish